UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 14-1764


WALTER MALDONADO    DELEON,   a/k/a   Walter   Higinio   De   Leon-
Maldonado,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   January 15, 2015               Decided:   February 6, 2015


Before DUNCAN, KEENAN, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Brian Murray, THE LAW OFFICE OF BRIAN MURRAY PLLC, Fairfax,
Virginia, for Petitioner.    Joyce R. Branda, Acting Assistant
Attorney General, Jamie M. Dowd, Senior Litigation Counsel,
Jeffery R. Leist, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Walter    Maldonado    DeLeon,      a   native     and    citizen    of

Guatemala, petitions for review of the order of the Board of

Immigration   Appeals   (“Board”)    dismissing      his    appeal     from    the

immigration judge’s (“IJ”) order denying his motion to terminate

the removal proceedings.         DeLeon contends that the notice to

appear (“NTA”) was signed by a person who did not have authority

to do so under 8 C.F.R. § 239.1(a) (2014).             We deny the petition

for review.

           Jurisdiction   vests    in    the   immigration      court    when    a

charging document is filed.         8 C.F.R. § 1003.14 (2014); see 8

C.F.R.   § 1003.13   (2014)   (providing       that,    for    removal     cases

initiated after April 1, 1997, a notice to appear is a charging

document).    Removal proceedings are commenced by the filing of

an NTA with the IJ.       8 C.F.R. § 1239.1 (2014).                 The officers

authorized to issue an NTA are listed in 8 C.F.R. § 239.1(a).

The sufficiency of the NTA is a question of law, and as such is

entitled to de novo review.         Kohli v. Gonzales, 473 F.3d 1061,

1065 (9th Cir. 2007); see generally Li Fang Lin v. Mukasey, 517
F.3d 685, 691-92 (4th Cir. 2008) (noting that the Board’s legal

determinations are reviewed de novo).              Administrative agencies

are entitled to the presumption that they acted properly and

according to law, FCC v. Schreiber, 381 U.S. 279, 296 (1965),

and public officers are presumed to have properly discharged

                                     2
their duties.           Almy v. Sebelius, 679 F.3d 297, 309 (4th Cir.

2012).

             Upon our review of the record, we conclude that DeLeon

failed to rebut the presumption that the person who signed his

NTA had the authority to do so.                       DeLeon offered no evidence that

the person who signed the NTA as an SDDO was not a Supervisory

Detention and Deportation Officer, an officer who is authorized

to   issue   an    NTA.        See     8    C.F.R.          § 239.1(a)(31).          We    reject

DeLeon’s     argument      that      the     presumption            only    comes    into     play

after    determining       the    public          officer’s          duties.        See,     e.g.,

Kohli, 473 F.3d at 1067-68.                   Because DeLeon did not rebut the

presumption at issue, the Board did not err in finding that the

NTA was proper, and in affirming the IJ’s decision declining to

terminate the removal proceedings.

             Accordingly,         we       deny       the    petition      for     review.      We

dispense     with       oral     argument         because           the    facts     and     legal

contentions       are   adequately          presented          in    the   materials       before

this Court and argument would not aid the decisional process.



                                                                             PETITION DENIED




                                                  3